         Case 6:20-cv-07039-FPG Document 35 Filed 08/26/21 Page 1 of 2




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


 CARRIE M. LEO,

                              Plaintiff,                       NOTICE OF MOTION AND
                                                               MOTION TO DISMISS
               v.
                                                               Case No. 20-CV-7039 FPG
 NEW YORK STATE DEPT. OF ENVIRONMENTAL
 CONSERVATION, et al.
                              Defendants.



       PLEASE TAKE NOTICE, that the Defendant herein, the United States Office of

Personnel Management, by its attorney James P. Kennedy, Jr., United States Attorney for

the Western District of New York, and Kathryn L. Smith, Assistant United States Attorney,

of counsel, will move this Court for an order pursuant to Fed. R. Civ. P. Rule 12(b)(5) and

12(b)(6) dismissing the complaint, and for such other relief as the Court may deem proper.

The basis for this motion is set forth in the concurrently-filed Attorney Declaration and

Memorandum of Law.


       PLEASE TAKE FURTHER NOTICE that, pursuant to Local Rule 7(a)(1), the

United States intends to file and serve reply papers.


       PLEASE TAKE FURTHER NOTICE, that this Motion is served in compliance

with Local Rule 7(a)(8) regarding the service of unpublished decisions on pro se litigants.


       PLEASE TAKE FURTHER NOTICE that this motion shall be heard by the

Honorable Frank P. Geraci, Jr., United States District Court Judge of the Western District
        Case 6:20-cv-07039-FPG Document 35 Filed 08/26/21 Page 2 of 2




of New York, 100 State Street, Rochester, New York 14614, at a date and time to be set by

the Court.


DATED:       Rochester, New York,
             August 26, 2021
                                                JAMES P. KENNEDY, JR.
                                                United States Attorney



                                         BY:    s/KATHRYN L. SMITH
                                                Assistant United States Attorney
                                                Western District of New York
                                                100 State Street, 5th Floor
                                                Rochester, New York 14614
                                                585-263-6760
                                                Kathryn.L.Smith@usdoj.gov




                                            2
